November 3, 2009VIA EDGAROffice of Registration and ReportsU. S. Securities and Exchange Commission100 F street NEWashington, DC20549-0505Re:Spring Creek Capital Corp.File No. 814-00783Pursuant to Rule 17g-1 of the Investment Company Act of 1940, as amended (the “1949 Act”) United Eco-Energy Corp. (the “Company”) is filing the following documents: 1. A copy of the Fidelity Bond (attached as Exhibit 1); and 2. A copy of the resolution ratified at the meeting of the Board of Directors held on July 15, 2009, during which a majority of the Directors who are not “interested persons” of the Company as defined by Section 2 (a)(19) of the 1940 Act approved the amount, type, form and coverage of the Fidelity Bond and the premium payable by the Company (attached as Exhibit 2); and The premium in the amount of $150.00 was paid for the band for the period August 5, 2009 to August 4, 2010.If you have any comments or questions, please do not hesitate to contact me at (646) 808-3095.
